DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/10/2021 have been fully considered but they are not persuasive.
Applicant argues that in the Lamb reference “the sensors 110 in Lamb do not communicate with each other, the processor 400 that is included in each sensor does not (and is incapable of) monitoring the condition of the other sensor 110. In other words, the sensor 110 associated with the door barrier 114 does not monitor (and is incapable of monitoring) the window barrier 116 and the sensor 110 associated with the window barrier 116 does not monitor (and is incapable of monitoring) the door barrier 114. Likewise, the processor associated with the sensor 110 associated with the door barrier 114 does not receive signals from (and is incapable of receiving signals from) the sensor 110 associated with window barrier 116 and the processor associated with the sensor 110 associated with the window barrier 116 does not receive signals from (and is incapable of receiving signals from) the sensor 110 associated with the door barrier 114. Accordingly, the two processors in the two separate and distinct sensors 110 being relied upon do not and are incapable of determining if either the first sub-sensor or the second sub-sensor has provided a signal indicative of the barrier being moved.
In summary, because in Lamb the cited to and relied upon processor 400 in each sensor only monitors the magnetic field detector 404 that is included within that sensor 110 itself, Lamb does not (and cannot be said to) disclose, teach, or suggest the exact invention recited in claims 1 and 12. Accordingly, it is respectfully submitted that the rejection of the claims under 35 U.S.C. §§ 102 and 103 based upon Lamb (alone or in combination with Eskildsen) must be withdrawn.  It is further respectfully 

			Examiner’s Response to Arguments

In response to Applicant’s arguments, Examiner believes that the arguments are not persuasive.  Reading the claims in the broadest sense, both the door and the window is considered here to be part of the same structure.  For example, as the reference of Lamb states in para 0004, line 7, the embodiment is considered either a home or office.  Both the window and door is part of the same structure, so the first sub sensor is located on one portion of the structure and the second sub sensor is located on another part of the structure, which are both considered here to be on the same structure.  The processor is connected to both and detects a change in magnetic field of both sensors to determine if the window or door is open or closed.  Nowhere in the claim does it state that the sensors have to communicate with each other.  Fig. 4 shows a processor 400 to provide general operation of programmable barrier alarm 104 or 106 by executing processor-executable instructions stored in memory.  The processor comprises a microprocessor or microcontroller which provides threshold information, parameter information, current or previous door status and identification information.   
For these reasons, the examiner asserts that the following rejection should be maintained.  Examiner recommends applicant’s representative to contact Examiner if further discussion.



Allowable Subject Matter
Claims 6, 7, 17, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 6, the prior art fails to teach in combination with the rest of the limitations in the claim:  “wherein the processor-executable instructions comprise further instructions that cause the near-far sensor to:
cause, by the processor, the near-far security sensor to enter into a configuration mode of operation from the normal operating mode;
monitor, by the processor, the first sub-sensor and the second sub-sensor as the barrier is placed into a closed position;
determine, by the processor, that one of the sub-sensors has detected the magnetic field; and
select, by the processor, the sub-sensor that detected the magnetic field for monitoring during the normal operating mode.”


With respect to claim 8, the prior art fails to teach in combination with the rest of the limitations in the claim:  “wherein the first sub-sensor comprises a reed switch and wherein the processor-executable instructions comprise further instructions that cause the near-far sensor to:
cause, by the processor, the near-far security sensor to enter into a configuration mode of operation from the normal operating mode;
monitor, by the processor, the reed switch and the second sub-sensor as the barrier is placed into a closed and an open position;
determine, by the processor, that both the reed switch and the second sub-sensor detected the magnetic field; and
select, by the processor, the reed switch only for future monitoring by the processor when both the reed switch and the second sub-sensor detected the magnetic field.”

 With respect to claim 17, the prior art fails to teach in combination with the rest of the limitations in the claim:  “causing, by the processor, the near-far security sensor to enter into a configuration mode of operation from the normal operating mode;
monitoring, by the processor, the first sub-sensor and the second sub-sensor as the barrier is placed into a closed position;
determining, by the processor, that one of the sub-sensors has detected the magnetic field; and
selecting, by the processor, the sub-sensor that detected the magnetic field for monitoring during the normal operating mode.”


With respect to claim 19, the prior art fails to teach in combination with the rest of the limitations in the claim:  “wherein the first sub-sensor comprises a reed switch, the method further comprising:
causing, by the processor, the near-far security sensor to enter into a configuration mode of operation from the normal operating mode;
monitoring, by the processor, the reed switch and the second sub-sensor as the barrier is placed into a closed and an open position;
determining, by the processor, that both the reed switch and the second sub-sensor detected the magnetic field; and
selecting, by the processor, the reed switch only for future monitoring by the processor when both the reed switch and the second sub-sensor detected the magnetic field.”

Claim 7 is objected to due to its dependency on claim 6; claim 18 is objected to due to its dependency on claim 17. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, 12-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamb et al. (U.S. Publication No. 2015/0348385 A1).


(para 0019, lines 1-12), comprising:
a first sub-sensor [110] (see Fig. 1) for detecting a magnetic field (para 0020, lines 13-17) produced by a magnet [108] (see Fig. 1) associated with the barrier (para 0019, lines 1-12);
a second sub-sensor for detecting the magnetic field produced by the magnet associated with the barrier (each of the barrier alarms 104 and 106 shown in Fig. 1 contains a sensor 110); a transmitter (a transmitter 406 shown in Fig. 4);
a memory for storing processor-executable instructions [402] (see Fig. 4; para 0009, lines 1-16); and a processor coupled to the first sub-sensor [400] (see Fig. 4), the second sub-sensor (each of the barrier alarms 104 and 106 shown in Fig. 1 contains a sensor 110), the transmitter (a transmitter 406 shown in Fig. 4) and the memory for executing the processor-executable instructions that cause the near-far sensor (para 0009, lines 1-16) to:
monitor, by the processor, both the first sub-sensor and the second subsensor during a normal operating mode (para 0024, lines 1-9; “normal alarm”);
determine, by the processor, that either the first sub-sensor or the second sub-sensor has provided a signal (para 0024, lines 1-9) indicative of the barrier being moved (para 0029, lines 1-11); and cause, by the processor, an alarm signal to be transmitted by the transmitter when the processor determines that the barrier has been moved based on the signal from either the first sub-sensor or the second sub-sensor (para 0024, lines 1-9).

With respect to claim 2, Lamb et al. discloses the near-far security sensor of claim 1, wherein the processor-executable instructions (para 0009, lines 1-16) comprise further instructions that cause the near-far sensor to:
[402] (see Fig. 4; para 0009, lines 1-16), that the signal is received only from the first subsensor [110] (see Fig. 1); and
in response to determining that the signal is received only from the first subsensor, monitor, by the processor, only the first sub-sensor (para 0024, lines 1-9).

With respect to claim 3, Lamb et al. discloses the near-far security sensor of claim 2, wherein the processor-executable instructions comprise further instructions (para 0009, lines 1-16) that cause the near-far sensor to: stop monitoring the second sub-sensor (para 0024, lines 1-9; para 0059, lines 1-5).

With respect to claim 4, Lamb et al. discloses the near-far security sensor of claim 3, wherein the processor-executable instructions (para 0009, lines 1-16) comprise further instructions that cause the near-far sensor to:
periodically monitor, by the processor, the second sub-sensor to determine whether the sensor has been tampered with (para 0020, lines 13-17).

 With respect to claim 5, Lamb et al. discloses the near-far security sensor of claim 4, wherein the processor-executable instructions (para 0009, lines 1-16) comprise further instructions that cause the near-far sensor to:
determine, by the processor, that tampering has occurred when the first sub-sensor [110] (see Fig. 1) does not indicate that the barrier has been moved (para 0029, lines 1-11) and when the processor determines that the second sub-sensor (each of the barrier alarms 104 and 106 shown in Fig. 1 contains a sensor 110) detected the presence of a second magnetic field produced by a second magnet held by an intruder (para 0072, lines 1-4).

[400] (see Fig. 4) comprises a first magnetic field sensitivity and the second sub-sensor comprises a second magnetic field sensitivity (each of the barrier alarms 104 and 106 shown in Fig. 1 contains a sensor 110), wherein the second magnetic field sensitivity is at least five times more sensitive than the first magnetic field sensitivity (para 0030, lines 1-9).


With respect to claim 12, Lamb et al. discloses a method performed for monitoring a barrier by a near-far security sensor (para 0019, lines 1-12), comprising:
monitoring, by a processor, both a first sub-sensor [110] (see Fig. 1) coupled to the processor and a second sub-sensor (each of the barrier alarms 104 and 106 shown in Fig. 1 contains a sensor 110) coupled to the processor during a normal operating mode (para 0024, lines 1-9; “normal alarm”);
determining, by the processor [402] (see Fig. 4; para 0009, lines 1-16), that either the first sub-sensor or the second subsensor has provided a signal indicative of the barrier being moved (para 0029, lines 1-11); and
causing, by the processor [402] (see Fig. 4; para 0009, lines 1-16), an alarm signal to be transmitted by the transmitter (a transmitter 406 shown in Fig. 4) when the processor determines that the barrier has been moved based on the signal from either the first sub-sensor [110] (see Fig. 1) or the second sub-sensor (each of the barrier alarms 104 and 106 shown in Fig. 1 contains a sensor 110).

With respect to claim 13, Lamb et al. discloses the method of claim 12, further comprising:
determining, by the processor [402] (see Fig. 4; para 0009, lines 1-16), that the signal is received only from the first subsensor [400] (see Fig. 4); and
[400] (see Fig. 4), monitoring, by the processor (para 0024, lines 1-9), only the first sub-sensor (para 0024, lines 1-9).

With respect to claim 14, Lamb et al. discloses the method of claim 13, further comprising: stopping monitoring of the second sub-sensor (para 0024, lines 1-9).

 With respect to claim 15, Lamb et al. discloses the method of claim 14, further comprising:
periodically monitoring, by the processor, the second sub-sensor to determine whether the sensor has been tampered with (para 0020, lines 13-17).

With respect to claim 16, Lamb et al. discloses the method of claim 15, further comprising:
determining, by the processor, that tampering has occurred when the first subsensor does not indicate that the barrier has been moved (para 0029, lines 1-11)and when the processor determines that the second sub-sensor detected the presence of a second magnetic field produced by a second magnet held by an intruder (para 0072, lines 1-4).


With respect to claim 20, Lamb et al. discloses the method of claim 12, wherein the first sub-sensor comprises a first magnetic field sensitivity and the second sub-sensor (each of the barrier alarms 104 and 106 shown in Fig. 1 contains a sensor 110) comprises a second magnetic field sensitivity (each of the barrier alarms 104 and 106 shown in Fig. 1 contains a sensor 110), wherein the second magnetic field sensitivity is at least five times more sensitive than the first magnetic field sensitivity (para 0030, lines 1-9).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb et al. (U.S. Publication No. 2015/0348385 A1) in view of Eskildsen (U.S. Patent No. 6,963,280 B2).

With respect to claim 10, Lamb et al. discloses the near-far security sensor of claim 1, wherein the first sub-sensor comprises a switch and the second sub-sensor comprises a Hall effect sensor (para 0036, lines 1-3).
Lamb et al. does not specifically disclose a reed switch.
Eskildsen discloses a reed switch (col. 4, lines 60-67).
It would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to modify the device of Lamb et al. to include a reed switch as taught by Eskildsen to predictably use since they are immune to electrostatic discharge and do not require any external ESD protection circuits.

With respect to claim 11, Lamb et al. discloses the near-far security sensor of claim 1, wherein the first sub-sensor comprises a switch and the second sub-sensor comprises a magneto resistor (para 0036, lines 1-5).
Lamb et al. does not specifically disclose a reed switch.
Eskildsen discloses a reed switch (col. 4, lines 60-67).
It would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to modify the device of Lamb et al. to include a reed switch as taught by Eskildsen to predictably use since they are immune to electrostatic discharge and do not require any external ESD protection circuits.


With respect to claim 21, Lamb et al. discloses the method of claim 12, wherein the first sub-sensor comprises a switch and the second sub-sensor comprises a Hall effect sensor.
  Lamb et al. does not specifically disclose a reed switch.
   Eskildsen discloses a reed switch (col. 4, lines 60-67).
   It would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to modify the device of Lamb et al. to include a reed switch as taught by Eskildsen to predictably use since they are immune to electrostatic discharge and do not require any external ESD protection circuits.


(para 0035, lines 1-5).
Lamb et al. does not specifically disclose a reed switch.
Eskildsen discloses a reed switch (col. 4, lines 60-67).
It would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to modify the device of Lamb et al. to include a reed switch as taught by Eskildsen to predictably use since they are immune to electrostatic discharge and do not require any external ESD protection circuits.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866